DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16176810.6, filed on June 29, 2016. This application is examined based on this priority day.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Page 6,  8, 10, 11, 19, 20 have active web links.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite when reciting “grouped into more than one layer based on the proximity”. The term “proximity” in claim 1 is a relative term which renders the claim indefinite. The term “proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a consequence, “grouped into more than one layer” is indefiniteness.
Claim 12 is unclear when reciting “genetic data being in straight line to a given subset of genetic data”,  “the layer next closer to…” and “being directly related to”. Claim 12 uses too much relative terms which render the claim indefinite.
Claim 15 does not particularly point out what act(s) constitute "use of the method of claim 1".  See MPEP 2173.05(q).
Since claims 2-11 are dependent from claim 1, as a consequence, claims 1-12, 15 are all rejected under 35 U.S.C. 112(b)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter. 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 attempts to claim a process without setting forth any steps involved in the process, hence do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. 

 “claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of anonymization of personal genetic data. 

Mathematical concepts recited in the claims include:
“the number of layers is 2, 3, 4, 5, 6, 7, 8, 9, or 10” (claim 4);
“statistical anonymization is selected from the group consisting of k-anonymity, 1-diversity, t- closeness and 6-presence” (claim 6);

Mental processes recited in the claims include:
“providing genetic data from at least one individual” (claim 1);
“choosing a disease to be studied” (claim 1);
“determining at least one subset of the genetic data, said subset of genetic data being directly related to the disease to be studied” (claim 1); 
“assorting the remaining genetic data which are not directly related to the disease to be studied into multiple subsets grouped into more than one layer based on the proximity of these subsets to the genetic data which are directly related to the disease to be studied” (claim 1);
“anonymizing the more than one layer containing the subsets of genetic data not directly related to the disease to be studied” (claim 1);
“analyzing the genetic data with respect to the disease to be studied” (claim 2);
“providing genetic data from at least one individual” (claim13);
“choosing a disease to be studied” (claim 13); 
“determining at least one subset of the genetic data, said subset of genetic data being directly related to the disease to be studied” (claim 13);
“assorting the remaining genetic data which are not directly related to the disease to be studied into multiple subsets grouped into more than one layer based on the proximity of these subsets to the genetic data which are directly related to the disease to be studied” (claim 13);
“anonymizing the more than one layer containing the subsets of genetic data not directly related to the disease to be studied” (claim 13);
determining subset(s) of genetic data from the genetic data of the at least one individual being directly related to the disease to be studied” (claim 14);
“5assorting the subsets of the genetic data that are not directly related to the disease to be studied into different layers based on the subsets' distance to the genetic data being directly related to the disease to be studied” (claim 14);
“Use of the method according to claim 1, the computer program product according to claim 13 and/or the system according to claim 14 in one selected from the group consisting of genomics, genetics, bioinformatics research, transcriptomics, proteomics and systems biology or diagnosis” (claim 15).
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

In addition, the claim
a data interface configured to receive genetic data of at least one individual”; “a user input interface configured to receive user input commands form a user input device for choosing a disease to be studied”. As discussed above regarding  claim 13,  claim 14 execute the abstract idea outlined in claims 1-12 using a generic computer system. Therefore claim 14 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims 2-12 (of the independent claim 1) recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive 
As explained above,  merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kas(“Transaction method based on the genetic identity of an individual and tools related thereof“, US 20140236833 A1, date published 2014-08-21), and further in view of Jackson(“Systems and methods for disease knowledge modeling”, US 20130268290 A1, date published 2013-10-10)

Claim 1 is directed to a method for anonymization of genetic data from at least one individual comprising:
providing genetic data from at least one individual;
choosing a disease to be studied;
determining at least one subset of the genetic data, said subset of genetic data being directly related to the disease to be studied; 
assorting the remaining genetic data which are not directly related to the disease to be studied into multiple subsets grouped into more than one layer based on the proximity of these subsets to the genetic data which are directly related to the disease to be studied, wherein the proximity is preferably established based on a genome pathway network that corresponds to the genetic data; 
anonymizing the more than one layer containing the subsets of genetic data not directly related to the disease to be studied.
With respect to claim 1,  Kas teaches:
providing genetic data from at least one individual ([0008], [0033]);
choosing a disease to be studied ([0049]: "queries might be launched which search for the presence of a certain gene ... which is known to be related to the development of a disease'):
determining at least one subset of the genetic data, said subset of genetic data being directly related to the disease to be studied ([0052]: " ... gain access to subset of said genetic identity ... which is related to the disease to be studied into one or more subsets and into one or more layers based on the proximity of these subsets to the genetic data which are directly related to the disease to be studied ([0052]: "The remaining information stored in the genetic identity ... " This implies at least one layer of genetic data which is not directly related to the query, i.e. the chosen disease);
--
anonymizing the more than one layers containing the subsets of genetic data not directly related to the disease to be studied ([0052]: "The remaining information stored in the genetic identity of the individual remains shielded and inaccessible for the third party." "remains shielded" implies anonymization).

Kas does not teach d, Jackson teaches d:
“In one aspect, the present disclosure is directed to systems and methods for disease knowledge modeling and clinical treatment decision support. Disease or indication information, including identification of biomolecular entities associated with the indication, such as protein targets, pathways, enzymes, drugs, transporters, or other 
“The specified patient indication may be retrieved by the analyzer from a database, may be selected by a user or physician, or otherwise entered. At step 604, the analyzer may identify genomic or genetic sequence variants associated with the indication. At step 606, the analyzer may determine variant functional impact and indication-associated variants, and may select a subset of the plurality of proteins or genes responsive to the identified functional impact of the genetic variant on the protein or gene associated with the patient identification. At step 608, the analyzer may map protein interaction and pathway information to create an indication-specific molecular entity network. At step 610, the analyzer may retrieve, from a medication information database, medication information for medications targeting network entities in the indication-specific network. At step 612, the analyzer may prioritize medications based on network target profiles or generate a prioritized list of suggested treatments, each comprising one or more of the medications. The priority of each suggested treatment may be based on a number of targets in the indication-specific molecular entity network affected by the one or more medications of the suggested treatment” 

With respect to claim 2,  Kas teaches analyzing the genetic data with respect to the disease to be studied (“In the case the individual is a patient, and the third party a medical doctor, the medical doctor might benefit from gathering as much relevant information of his patients as possible. For instance, an analysis of his patient for his susceptibility of developing common genetically linked diseases like breast cancer or Parkinson disease will help to optimize and personalize the health care service provided by a doctor to a patient” [0059])

With regard to claim 3, Kas teaches the SNPs in [0049], and [0052]. 

With regard to claim 4, Kas teaches at least two layers of data structure (“After agreeing to the analysis of its genetic identity by a third party, said third party will only gain access to and be able to analyze a subset of said genetic identity of the individual. The latter ensures the privacy and confidentiality of the individual in relation to information stored in his genetic identity which he wishes to keep private. In a preferred embodiment, said genetic identity is encrypted by an algorithm, whereby encryption securely protects said genetic identity to be accessed and read by a third-party. Only 

With regard to claim 5, Kas teaches encryption (“In a preferred embodiment, said genetic identity is encrypted by an algorithm, whereby encryption securely protects said genetic identity to be accessed and read by a third-party”. [0052]).

Claims 13 and 14 relate to a computer program product and a system for executing the method of claim 1, respectively. The objections raised with respect to claim 1 therefore also apply. Moreover, Kas also discloses a corresponding system and a computer program product in [0044].  

With regard to claim 15, Kas teaches use in diagnosis ([0059], according to which the method can be used for "an analysis... for. .. susceptibility of developing common genetically linked diseases like breast cancer or Parkinson"). 

It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Kas’ method of managing personal genetic data, with Jackson’s disease knowledge modeling method, to achieve the claimed inventions, and expected to be successful. Because both Kas and Jackson are about protecting privacy in health data, and they both succeed.

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kas as applied to claims 1-5 above, and further in view of Simske (“Multi-Tier Storage Based On Data Anonymization“, US 20160132697 A1, DATE PUBLISHED 2016-05-12).

With regard to claim 6, Kas does not teach the different anonymization methods like “statistical anonymization”, “k-anonymity”, “l-diversity”, ”t-closeness”, or “δ-presence”. Simske teaches “statistical anonymization” [0011]. 
With regard to claim 8, Kas does not teach the multi-layer data structure. Simske teaches a multi-tier anonymization schema wherein the confidence levels used in the 2st tier, 2nd tier and the 3rd tier are different ([0041], claim 1, claim 2). The tiers can be assigned based on where the data came from ([0011]).
It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to combine Kas’ method of genetic data management, with Smiske’s multi-layered data .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kas as applied to claims 1-5 above, and further in view of Staddon (“System And Method For Providing Private Inference Control“, US 20060085651 A1, DATE PUBLISHED 2006-04-20).
With regard to claim 7, Kas does not teaches the homomorphic encryption, non-malleable encryption, or the searchable encryption methods. Staddon teaches homomorphic encryption [0011],  and non-malleable encryption [0012].
It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Kas’ method of genetic data management, with Staddon’s  technical methods of different data encryption, to achieve the claimed inventions, and expected to be successful. Because Kas, and Staddon are both about  applying different encryption methods to those different layers (or subsets) of data, and we can reasonably expect the success.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kas as applied to claims 1-5 above, and further in view of Guney (“Exploiting protein-protein interaction networks for genome-wide disease-gene prioritization“, PLOS ONE|www.plosone.org, September 21, 2012 Vol 7, Issue 9)
 
With regard to claim 9, Kas does not teach querying genetic data related to the disease out of a database as a way to identify genes directly related to the disease. Guney teaches querying out genes encoding polypeptide from the OMIM database (using the NetCombo method) that directly related to Alzheimer’s disease (diamond and round rectangle nodes, Fig. 4, page 7). 

With regard to claim 10, Kas does not teach using pathway networks (or gene networks) to segregate the first layer subsets of genetic data. Guney teaches querying out genes encoding polypeptide using the NetCombo method that are not directly related to the Alzheimer’s disease, but known to directly interact with one of the genes and/or polypeptides encoded by one of the genes of the genetic data which are directly related to the Alzheimer’s disease to be studied (round circle nodes that connected directly to the diamond or round rectangle nodes, Fig 4, page 7).

With regard to claim 11, Kas does not teach using pathway networks (or gene networks) to get layered structure for the genetic data. Guney teaches to study the differential expression of genes and associate some of the first layer genes 
 
It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Kas’ method of genetic data management, with Guney’s technical method in layered genetic data structure, to achieve the claimed inventions, and expected to be successful. Because both  Kas and  Guney are about layer-structured (or say, subgroups) management of genetic data, and they both succeed. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631